


Exhibit 10.30

 

MASTER SERVICES AGREEMENT

 

This Master Services Agreement (the “Agreement”) is made and entered into as of
March 2, 2015 and effective as of January 1, 2015 (the “Effective Date”) by and
between Core Productions LLC (“Company”), with offices at 902 Broadway, New
York, New York 10010, and CrowdRX, Inc. (“Independent Contractor”), with offices
at 501 Baily Road, Yeadon, PA 19050.

 

RECITALS

 

A.                                    Company is engaged by SFX
Entertainment, Inc. and its North American affiliates and subsidiaries
(collectively, the “SFX Companies” and each a “SFX Company”) to hire and
supervise third-party companies in the production of music festivals and events
(each, an “Event” and collectively, the “Events”).

 

B.                                    Company wishes to retain Independent
Contractor’s for the provision of services to the SFX Companies under the terms
of this Agreement.

 

For and in consideration of the mutual covenants, rights, and obligations set
forth in this Agreement, the parties agree as follows:

 

1.                                      Scope of Services.

 

(a)                                 Independent Contractor acknowledges and
agrees that the provision of services by Andrew Bazos, MD, Eric Salk, MD, Carl
Monzo, and Edwin Reyes (the “Key Employees”) was a material inducement for
Company to enter into this Agreement.

 

(b)                                 In consideration for the Fee, defined
herein, the Key Employees shall serve as the primary provider of medical and
safety services as well as the medical spokesperson for the SFX Companies (the
“Baseline Services”).  The Baseline Services include: (i) communication with
employees of the SFX Companies, its contractors, local and state government
agency officials and the press regarding medical and safety procedures on an
as-needed basis; (ii) the provision of guidance to the SFX Companies regarding
the selection of vendors for the Events and the terms under which they should
operate; (iii) the drafting of medical and safety procedures; and (iv) any
related services not requiring the Independent Contractor to be at the Event
site prior to the Event (such work hereafter referred to as “Advance Work”) or
during the Event itself.  For the avoidance of doubt, the scope and time
commitment of the Baseline Services shall be commensurate with those services
provided by Dr. Eric Salk and Sports & Entertainment Physicians, PC to the SFX
Companies in the 2014 calendar year.  Unless otherwise agreed to by written
agreement, such services exclude the provision of consulting services for
compliance with the Americans with Disabilities Act of 1990, as amended, and
harm-prevention services.

 

(c)                                  If a SFX Company requests the provision of
the services set forth on Exhibit A (the “Additional Services” and collectively
with the Baseline Services, the “Services), then such SFX Company shall enter
into a separate written agreement (the “Side-Letter Agreement”) to pay
Independent Contractor the corresponding fee as described on Exhibit A (the
“Additional Fees”).  A Side-Letter Agreement shall set forth:  (i) the Event
name; (ii) the Event dates; (iii) the Additional Fee; (iv) a list of persons and
entities to be added as additional insured under Independent Contractor’s
insurance policy, maintained throughout the Term pursuant to Section 11; (v) the
date by which the Independent Contractor shall be paid the Additional Fee; and
(vi)

 

1

--------------------------------------------------------------------------------


 

the Additional Services to be provided.  A Side-Letter Agreement must be
executed prior to the commencement of the Additional Services.  The terms and
conditions of this Agreement are incorporated into and govern all Side-Letter
Agreements.

 

(d)                           The Independent Contractor will devote its best
efforts and necessary resources (including labor, materials, equipment and
tools) in providing the Services in a professional and workmanlike manner in
accordance with all applicable laws (including but not limited to the Health
Insurance Portability and Accountability Act of 1996, as amended, the Health
Information Technology for Economic and Clinical Health Act of 2009, and the
Federal Health Care Programs’ Anti-Kickback Statute (42 U.S.C. 1320a-7b)) and
generally accepted industry standards and, if applicable, supervise any third
parties contracted by Independent Contractor.  Independent Contractor shall
ensure that any such third parties comply with the terms of this Agreement. 
Independent Contractor will determine the methods, means and manner in which the
Services are to be performed and the specific hours to be worked by Independent
Contractor.  The applicable SFX Company will rely on Independent Contractor to
work as many hours as may be reasonably necessary to fulfill Independent
Contractor’s obligations under this Agreement.

 

2.                                      Payment.

 

(a)                                 In consideration for the Baseline Services,
the Company will pay Independent Contractor a fee (the “Fee”) of US$16,666.67
each month of the Term, for an aggregate of US$200,000 in the calendar year
running from the Effective Date.  The Company shall not reimburse the
Independent Contractor for any expenses unless:  (i) the Company’s President and
CEO of Live Events, currently Ritty van Straalen, or the Company’s Managing
Director of North America, currently Jacob Smid, provides his or her prior
written consent to Independent Contractor’s travel and out of pocket costs in
connection with the Baseline Services; (ii) such expenses are evidenced by
receipt or invoice and provided in a timely manner to the Company; and
(iii) such expenses are reasonable.

 

(b)                                 As consideration for the Additional
Services, the applicable SFX Company will pay Independent Contractor the
Additional Fee.  The SFX Company shall not reimburse the Independent Contractor
for any expenses unless:  (i) the SFX Company’s project director provides its
prior written consent to Independent Contractor’s travel and out of pocket costs
in connection with the Additional Services; (ii) such expenses are evidenced by
receipt or invoice and provided in a timely manner to the Company; and
(iii) such expenses are reasonable,

 

(c)                                  In no event shall the SFX Companies
reimburse Independent Contractor for its overhead expenses, including but not
limited to software licenses and medical malpractice insurance.

 

(d)                                 All fees hereunder will be paid by check and
sent via regular US Mail, ACH or wire, at the election of the SFX Company.

 

(e)                                  The SFX Company will not pay any Additional
Fees to the Independent Contractor until such SFX Company has a signed
Side-Letter Agreement and all required paperwork (including a certificate of
insurance in compliance with the Side-Letter Agreement and a Form W-9) from the
Independent Contractor.

 

(f)                                   Independent Contractor will be solely
responsible for any and all sales, use, or other taxes, fees, permits, and
surcharges imposed by any federal, state, county, or municipality in connection
with the fulfillment of Independent Contractor’s obligations under this and any

 

2

--------------------------------------------------------------------------------


 

other agreements.

 

3.                                      Intentionally Omitted.

 

4.                                      Independent Contractor Liability. 
Independent Contractor will be responsible for any and all losses, liabilities,
damages, injuries, claims, charges and costs, whether tangible or intangible
(collectively, the “Losses”), to persons or property that in any way arise out
of or relate to the performance of the Services whether performed by Independent
Contractor or any other persons/entities under the Independent Contractor’s
control or direction, except for those Losses directly arising out of the
willful misconduct of the Company.  The SFX Companies disclaim liability for
damage, loss or theft of the Independent Contractor’s materials and property,
whether on-site or in transit to the Event.

 

5.                                      Completion of Work.  Independent
Contractor accepts and agrees that time is of the essence in its performance of
the Services.

 

6.                                      Right to Inspect Work.  Except as
expressly provided in this Agreement, the SFX Companies will have no
responsibility for supervision or control over the details of Independent
Contractor’s provision of the Services.  If any of the Services are not
performed to the satisfaction of the Company, in the Company’s sole discretion,
the Company will have the right to terminate this Agreement, at Independent
Contractor’s expense pursuant to Section 8(b).

 

7.                                      Working Under the Influence.

 

(a)                                 Independent Contractor will not, and will
not permit its personnel to use or ingest any alcohol, drugs or other substances
while working at or for the Event, including driving to/from the Event.

 

(b)                                 At Independent Contractor’s expense, Company
will have the right to immediately terminate this Agreement and all Side-Letter
Agreements pursuant to Section 8(b) and the SFX Company may escort such
Independent Contractor personnel off the Event site, if the SFX Company believes
in its sole and absolute discretion that (a) any Independent Contractor
personnel is under the influence of any alcohol, drug, or other inhibiting
substance while working at or for the Event, or (b) Independent Contractor may
have breached this Agreement, caused any damage to property or injury to third
parties, or committed a negligent, illegal or willfully dangerous act.

 

(c)                                  Notwithstanding the foregoing, the SFX
Company’s omission of drug/alcohol testing on Independent Contractor personnel
or any other person will not amount to negligence or any misconduct, and
Independent Contractor fully and forever releases, waives and discharges each of
the Indemnified Persons (as defined herein) from, and covenants not to sue the
Indemnified Persons in connection with, any and all such claims, demands,
actions, or causes of action.

 

8.                                      Term and Termination.

 

(a)                     The term of this Agreement (the “Term”) commences on the
Effective Date and shall terminate on the first anniversary of the Effective
Date, unless terminated earlier in accordance with this Agreement. Within 90
days of the termination of this Agreement, the

 

3

--------------------------------------------------------------------------------


 

Company and Independent Contractor shall, in good faith, negotiate an extension
of the Term as well as amendments to the Fee amount and Exhibit A.  If the
parties come to an agreement, the Company and Independent Contractor may, by
executing a signed, written amendment to this Agreement, extending the Term of
this Agreement by an additional calendar year (an “Extended Year”) for up to an
additional two (2) calendar years.

 

(b)                     Company may terminate this Agreement and all Side-Letter
Agreements immediately upon a reasonable finding of Cause.  If such termination
is made during an Event, Independent Contractor will immediately leave the
grounds of the Event and any dispute regarding the existence or lack of
existence of reasonable Cause to terminate the Agreement and Side-Letter
Agreements will be resolved after the Event.  Upon termination for Cause, the
Independent Contractor shall refund all Additional Fees and reimbursements to
the SFX Company within three (3) business days.  For purposes of this Agreement,
“Cause” shall mean:  a breach this this Agreement; failure to perform this
agreement to the reasonable satisfaction of Company; Independent Contractor’s
insolvency or filing of a petition in bankruptcy or under any similar insolvency
law or any assignment for the benefit of creditors; or any involuntary petition
in bankruptcy or under any similar insolvency law filing against the Independent
Contractor where such petition is not dismissed within 30 days after the filing
thereof

 

(c)                      The SFX Company may terminate a Side-Letter Agreement
upon the cancellation of an Event for any reason.  If the Event is cancelled
prior to the opening of the Event to the public, (i) the SFX Company shall pay
the Independent Contractor all approved reimbursements pursuant to Section 2(b);
and (ii) the SFX Company shall not be liable for the Additional Fees and any of
the Additional Fees already paid to the Independent Contractor shall be refunded
to the SFX Company.

 

(d)                     This Section 8 shall survive the Term.

 

9.                                      Release and Limitation of Liability.

 

(a)                                 The Independent Contractor waives any rights
to recovery from the Indemnified Parties for any injuries that the Independent
Contractor and the Independent Contractor’s employees and subcontractors may
sustain while performing Services under this Agreement unless the injuries are
due solely to Company’s gross negligence or intentional misconduct.

 

(b)                                 EXCEPT AS OTHERWISE PROVIDED, THE
INDEPENDENT CONTRACTOR HEREBY FULLY AND FOREVER RELEASES, HOLDS
HARMLESS, INDEMNIFIES AND DISCHARGES EACH OF THE INDEMNIFIED PERSONS FROM ANY
AND ALL LIABILITY, CLAIMS, CHARGES, DAMAGES, DEMANDS, EXPENSES, FEES, FINES,
PENALTIES, LOSSES, SUITS, PROCEEDINGS, ACTIONS AND COSTS THEREOF (INCLUDING
ATTORNEYS’ FEES AND COURT COSTS FOR ALL ACTIONS AND APPEALS THEREFROM),
JUDGMENTS, INJURIES AND SUITS OF EVERY KIND, NATURE OR DESCRIPTION WHATSOEVER
ARISING FROM THE INDEPENDENT CONTRACTOR’S TRAVEL TO AND FROM, AND ATTENDANCE AT
THE EVENT AND PERFORMANCE OF THE SIDE-LETTER AGREEMENTS AND THIS AGREEMENT
INCLUDING, WITHOUT LIMITATION, ANY LIABILITY RESULTING FROM OR RELATING TO ANY
OF THE INDEMNIFIED PERSONS’ OWN NEGLIGENCE.  IN NO EVENT SHALL COMPANY’S
LIABILITY TO THE INDEPENDENT CONTRACTOR FOR LIABILITIES ARISING OUT OF A
PARTICULAR SIDE-LETTER AGREEMENT EXCEED THE FEE SET FORTH IN SUCH SIDE-LETTER
AGREEMENT.

 

4

--------------------------------------------------------------------------------


 

10.                               Emergency Medical Care.  In the event of
injury to any Independent Contractor personnel, in the absence of such person’s
contrary authorization, Independent Contractor authorizes Company and/or its
designee(s) to act on such person’s behalf to obtain emergency medical care that
may be necessary.  Notwithstanding the foregoing, this section does not create
any duty of care owed to Independent Contractor personnel nor will Company
and/or its designee(s) be obligated to Independent Contractor personnel for any
medical attention or expenses, and, without limitation to Independent
Contractor’s indemnification obligations, Independent Contractor will
immediately reimburse Company and/or its designee(s) for any such medical
expenses incurred.

 

11.                               Insurance.  Without limiting or qualifying the
Independent Contractor’s liabilities, obligations, or indemnities otherwise
provided herein, the Independent Contractor will maintain throughout the Term,
at its sole cost and expense, the insurance coverage as set forth on Exhibit B,
naming the SFX Companies and all of their respective directors, officers,
employees and agents as additional insured for all Services provided hereunder. 
Upon request of the Company, Independent Contractor shall provide Company with a
certificate of insurance in the amounts and type set forth in Exhibit B.  Such
certificate of insurance shall be amended for each Event to add any other
persons reasonably requested by Company as additional insured including but not
limited to governmental entities, venue owners and co-promoters.  Independent
Contractor’s failure to obtain such insurance shall constitute a material breach
of this Agreement.

 

12.                               Indemnity.  The Independent Contractor will
indemnify, hold harmless, and defend the SFX Companies and all of their
respective directors, officers, employees and agents and the Additional Insureds
(collectively, the “Indemnified Persons”) from and against any and all Losses
(including reasonable attorney’s fees and expenses) actually and reasonably
incurred by an Indemnified Person arising out of or related to:  (i) the
performance of this Agreement by Independent Contractor;  (ii) the performance
of the persons or entities under the Independent Contractor’s control or
direction; and/or (iii) the Independent Contractor’s actions or omissions
related to the Event.  The Independent Contractor will provide a defense for
Indemnified Persons at the Independent Contractor’s expense, including any and
all attorney fees, court costs or other fees or costs associated with
administrative actions, claims, litigation, mediation, arbitration or the like.

 

13.                               Intellectual Property.  In this Agreement,
“Intellectual Property” means any ideas, discoveries, inventions, applications
for patents, patents, designs, and copyrightable works.  All work product,
including Intellectual Property, developed by the Independent Contractor while
performing the Services or while using any of Company’s property will belong to
Company as a work for hire.  To the extent the work product is not considered
work for hire, then by this Agreement, the Independent Contractor assigns to
Company all work product developed in whole or in part by the Independent
Contractor while performing the Services or while using any of Company’s
property.

 

14.                               Nondisclosure; Name and Likeness.

 

(a)                                 “Confidential Information” means all
information and material that either: (i) is expressly identified as
“confidential” or “proprietary;” or (ii) relates to a SFX Company’s or an

 

5

--------------------------------------------------------------------------------


 

Event’s business, operations, assets, financial condition, and affairs,
including any technical information, capacity, material requirements, data,
designs, drawings, proposals, trade secrets, business methods, names of
customers and vendors, marketing plans, computer software (proprietary or
otherwise), or price information.

 

(b)                                 While performing the Services, the
Independent Contractor may have access to Confidential Information.  Nothing in
this Agreement grants any rights to Company’s property to the Independent
Contractor.  The Independent Contractor will protect the Confidential
Information and treat it as strictly confidential.  The Independent Contractor
will not disclose Confidential Information to any third-party individual,
corporation, or other entity without Company’s prior written consent.  The
Independent Contractor, for a period of five (5) years from the date of
disclosure of the Confidential Information, will maintain the Confidential
Information in strict confidence and will not, directly or indirectly, use any
Confidential Information except as permitted by this Agreement.  This
nondisclosure provision survives any termination or expiration of this Agreement
for any reason.

 

(c)                                  The Independent Contractor does not breach
this Agreement if the Independent Contractor discloses or uses Confidential
Information under the following circumstances: (i) the information is required
by law to be disclosed; (ii) the Company gives express written authorization
permitting disclosure in each instance; or (iii) the information is or becomes
public through no fault of the Independent Contractor.  The Independent
Contractor has the burden of proving any of the exceptions listed in this
Section 14(c).

 

(d)                                 Independent Contractor acknowledges and
agrees and its employees, representatives, independent contractors, agents and
assigns agree that Company, its designee(s), and other parties authorized by the
SFX Company shall have the right to film or otherwise record the Event at which
the Services are provided for use by the SFX Companies during or after such
Event in any and all manner and in any and all media now known or hereafter
discovered without any additional payment to any party, including but not
limited to the Independent Contractor, and any of its staff, employees,
independent contractors, representatives, agents or assigns. By participating in
such Event, the rights of such recordings shall become the intellectual property
of the SFX Companies, and the SFX Companies shall solely own and control all
rights contained therein.  Independent Contractor does hereby grant, and shall
ensure that its employees, independent contractors, representatives, agents and
assigns grant to the SFX Companies a world-wide, non-exclusive, irrevocable,
perpetual and royalty-free license to use Independent Contractor and its
employees, independent contractors, representatives, agents and assigns’ names,
likenesses, images, logos, and trademarks in connection with an Event and any
and all marketing and publicizing thereof, without any additional payment
whatsoever.  Notwithstanding the foregoing, (x) in no event shall the SFX
Companies intentionally film inside the medical treatment areas, the provision
of on-site medical care or the transportation of patients from the Event to a
medical facility (y) except where (i) recordings are made via security cameras
in the ordinary course of business, and (ii) the provision of medical services
or transportation of patients are incidentally filmed while recording the Event
in the ordinary course of business.  Independent Contractor shall have no right
to film, photograph or otherwise record any such event or any part thereof.

 

6

--------------------------------------------------------------------------------


 

15.                         Covenants and Representations.

 

(a) Company covenants to ensure that the SFX Companies will comply with the
terms of this Agreement.

 

(b) Independent Contractor covenants and represents that it shall comply with
all federal, state and local statutes, licensing requirements and regulations
relating to ensuring the proper safety and health precautions are taken to
protect the work, the workers, the public and the property of others.

 

16.                               Injunctive Relief.  In addition to any other
relief that may be available to it upon violation of this Agreement, Company is
entitled to an injunction by any competent court enjoining and restraining the
Independent Contractor and each and every other person concerned from violating
this Agreement.

 

17.                               Assignments.  This Agreement is binding upon
and inures to the benefit of the parties to this Agreement and their respective
successors and assigns.  A party may assign this Agreement to a successor by
operation of law or with the consent of the other party.  Any attempt to assign
this Agreement other than as permitted herein will be null and void and will
give the non-assigning party the right to cancel and terminate this Agreement.

 

18.                               Remedies.  The rights and remedies provided in
the Agreement are cumulative and are not exclusive of any rights or remedies
that any party may otherwise have at law or in equity.

 

19.                               Additional Documents.  Independent Contractor
will execute and deliver to Company any and all documents consistent with this
Agreement reasonably necessary to effectuate the purposes of this Agreement when
and as directed by Company or applicable authority.  In case of Independent
Contractor’s refusal or failure to so execute or deliver, or cause to be so
executed and delivered, any assignment or other instrument provided in this
Agreement within 3 days (unless Company reasonably requires a response in less
time due to exigencies), then in such event, Independent Contractor nominates,
constitutes and appoints Company and Company will therefore be deemed to be
Independent Contractor’s true and lawful attorney-in-fact irrevocably, to
execute and deliver all of such documents, instruments and assignments in
Independent Contractor’s name and on Independent Contractor’s behalf.

 

20.                               Notices and Submissions.  All notices required
or permitted to be given under this Agreement shall be in writing and shall be
given by hand delivery, overnight mail with signature confirmation, or by
registered or certified mail, return receipt requested, to the Parties at the
addresses first set forth in the recitals.  Notices shall be deemed to have been
received one (1) business day after being sent, if sent by overnight mail or via
hand delivery, and three (3) business days after being sent by registered or
certified mail.

 

21.                               Waiver.  If a party at any time fails to
demand strict performance by the other of any of the terms, covenants, or
conditions set forth in this Agreement, that party does not waive or relinquish
the right at any time to demand strict and complete performance by the other of
the same or other terms, covenants, and conditions.

 

7

--------------------------------------------------------------------------------


 

22.                               Significance of Headings.  Section headings
contained in this Agreement are solely for the purpose of aiding in speedy
location of subject matter and are not to be given any weight in construing this
Agreement.

 

23.                               Governing Law and Venue.  This Agreement is to
be governed and construed according to the laws of the State of New York without
regard to conflicts of law.  The proper exclusive venue for resolution of any
dispute related to this Agreement is only in New York, New York.  Both parties
consent to jurisdiction and venue in New York, New York.

 

24.                               Attorney Fees.  In the event any action or
proceeding is brought by either party against the other under this Agreement,
the non-prevailing party must pay the prevailing party’s fees of its attorneys
in such action or proceeding, including costs of appeal, if any, plus court
costs and other expenses of litigation.

 

25.                               Waiver of Right to Jury.  BY ENTERING INTO
THIS AGREEMENT, COMPANY AND THE INDEPENDENT CONTRACTOR EACH KNOWINGLY AND
VOLUNTARILY WAIVE ANY AND ALL RIGHTS THEY HAVE UNDER LAW TO A TRIAL BEFORE A
JURY, AND AGREE TO MANDATORY BINDING ARBITRATION IN ACCORDANCE WITH JAMS
STREAMLINED ARBITRATION RULES OF ALL DISPUTES OR CLAIMS ARISING OUT OF OR
RELATED TO THIS AGREEMENT.

 

26.                               Relationship of the Parties.  Nothing in this
Agreement is to be considered to create an employer-employee relationship
between the parties.  At all times, the Independent Contractor is an independent
contractor of Company.  Company will not provide fringe benefits, including
health insurance benefits, paid vacation, or any other employee benefit, for the
Independent Contractor’s benefit.  The Independent Contractor is solely
responsible for all state or federal taxes and requirements.  Company will have
no responsibility or obligation for workers’ compensation, taxes or withholding,
benefits or insurance for Independent Contractor’s employees.

 

27.                               Entire Agreement.

 

(a)                                 This Agreement contains the entire agreement
between the parties relative to the Event and supersedes any other prior
understandings, written or oral, between the parties with respect to this
subject matter.  THE PARTIES ACKNOWLEDGE AND AGREE THAT, IN ENTERING IN TO THIS
AGREEMENT, THEY HAVE NOT IN ANY WAY RELIED UPON ANY ORAL OR WRITTEN AGREEMENTS,
UNDERSTANDINGS, REPRESENTATIONS OR WARRANTIES, EXPRESS OR IMPLIED, NOT
SPECIFICALLY SET FORTH IN THIS AGREEMENT.

 

(b)                                 No variations, modifications, or changes in
the Agreement are binding on any party to the Agreement unless set forth in a
written instrument duly executed by or on behalf of such parties. For purposes
of this Section 27(b), text messages and emails shall not constitute a “written
instrument.”

 

(c)                                  To the extent there is a conflict between
this Agreement and another executed document between the parties related to the
Event (whether the other document is executed

 

8

--------------------------------------------------------------------------------


 

before or after this Agreement), the terms of this Agreement control except to
the extent that the other document specifically identifies a section of this
Agreement and states that it is amending that particular section.

 

(d)                                 To the extent there is a conflict between a
Side-Letter Agreement and this Agreement, the terms of this Agreement control.

 

28.                               Survival.  Those provisions of this Agreement
which by their nature extend beyond termination or expiration of this Agreement
will survive such termination or expiration.

 

29.                               Section References.  When this Agreement makes
reference to an article, section, paragraph, clause, schedule or exhibit, that
reference is to an article, section, paragraph, clause, schedule or exhibit of
this Agreement unless the context clearly indicates otherwise.  Whenever the
words “include,” “includes,” or “including” are used in this Agreement, they are
deemed to be followed by the words “without limitation.” Any reference to gender
extends to and includes all genders.

 

30.                               Severability.  If a mediator, arbitrator, or
court holds, for any reason, that one or more provisions of this Agreement is
invalid, illegal, or unenforceable in any respect, such invalidity, illegality,
or unenforceability will not affect any other provision of this Agreement, but
such provision will be deemed deleted, and the deletion will not affect the
validity of other provisions of this Agreement.

 

31.                               Counterparts.  The parties may execute this
Agreement in any number of counterparts, each of which is deemed an original,
but all of which together constitute one and the same instrument.  This
Agreement may be executed by facsimile, PDF, or other electronic signature.

 

32.                               Construction.  All parties have been advised
to seek their own independent counsel concerning the interpretation and legal
effect of this Agreement and have either obtained such counsel or have
intentionally refrained from doing so and have knowingly and voluntarily waived
such right.  Consequently, the normal rule of construction to the effect that
any drafting ambiguities are to be resolved against the drafting party will not
be employed in the interpretation of this Agreement or any amendment or
exhibits.

 

9

--------------------------------------------------------------------------------


 

By their signatures or their authorized representative’s signatures, the parties
agree to and accept this Agreement:

 

COMPANY

 

INDEPENDENT CONTRACTOR

 

 

 

 

 

 

 

 

By:

/s/ Richard Rosenstein

 

By:

/s/Andrew Bazos

 

 

 

 

 

Date:

 

 

Date:

 

 

10

--------------------------------------------------------------------------------

 

EXHIBIT A

ADDITIONAL SERVICES

Independent Contractor Rates during the Term

Rates for an Additional Term, if any, to be negotiated

 

SFX Company

 

Type of Event

 

Additional Services

 

Additional Fee

 

 

 

 

 

 

 

SFX-LIC Operating LLC

 

Event with over 10,000 attendees expected.

 

Independent Contractor shall (i) serve as a medical director or, at the election
of the SFX Company, a lesser role; (ii) create a budget for medical and safety
matters; (iii) vet providers; and (iv) contract with, exclusively manage and
supervise the performance of, third parties for the provision of all medical and
safety services.  One or more members of executive level management shall
perform Advance Work and attend the Event.

 

$750 per Event

SFX-LIC Operating LLC

 

Event with less than 10,000 attendees expected.

 

Independent Contractor shall (i) serve as a medical director or, at the election
of the SFX Company, a lesser role; (ii) create a budget for medical and safety
matters; (iii) vet providers; and (iv) contract with, exclusively manage and
supervise the performance of, third parties for the provision of all medical and
safety services.  One or more members of executive level management shall
perform Advance Work and attend the Event.

 

$500 per Event

SFX-LIC Operating LLC

 

Event with less than 10,000 attendees expected.

 

Independent Contractor shall (i) provide guidance regarding medical and safety
issues; (ii) create a budget for medical and safety matters; and (iii) vet
providers.  Independent Contractor shall provide Advance Work but is not
required to be present at the Event site during the Event.

 

$200 per Event

 

11

--------------------------------------------------------------------------------


 

SFX-Disco Operating LLC

 

All Events promoted in whole or in part by SFX-Disco Operating LLC.

 

Independent Contractor shall (i) serve as a medical director or, at the election
of the SFX Company, a lesser role; (ii) create a budget for medical and safety
matters; (iii) vet providers; and (iv) contract with, exclusively manage and
supervise the performance of, third parties for the provision of all medical and
safety services.  One or more members of executive level management shall
perform Advance Work and attend the Event.

 

$1,583.33 paid each calendar month during the Term for all SFX-Disco Operating
LLC Events.

SFX Companies other than SFX-LIC Operating LLC and SFX-Disco Operating LLC

 

An Event with over 10,000 attendees expected, held for the first time in North
America (a “Start-Up Festival”) where the venue does not have a medical director

 

Independent Contractor shall (i) serve as a medical director or, at the election
of the SFX Company, a lesser role; (ii) create a budget for medical and safety
matters; (iii) vet providers; and (iv) contract with, exclusively manage and
supervise the performance of, third parties for the provision of all medical and
safety services.  One or more members of executive level management shall
perform Advance Work and attend the Event.

 

$25,000 per Event

SFX Companies other than SFX-LIC Operating LLC and SFX-Disco Operating LLC

 

A Start-Up festival where the venue has a medical director. 

 

Independent Contractor shall (i) serve as a medical director or, at the election
of the SFX Company, a lesser role; (ii) create a budget for medical and safety
matters; (iii) vet providers; and (iv) contract with, exclusively manage and
supervise the performance of, third parties for the provision of all medical and
safety services.  One or more members of executive level management shall
perform Advance Work and attend the Event.

 

$7,500 per Event

SFX Companies other than SFX-LIC Operating LLC and

 

An Event with over 10,000 attendees expected, that has been

 

Independent Contractor shall (i) serve as a medical director or, at the election
of

 

$10,000 per Event and an additional $500 per day that

 

12

--------------------------------------------------------------------------------


 

SFX-Disco Operating LLC

 

previously held in North America a (“Repeat Festival”), that is two (2) days
long and where the venue does not have a medical director.

 

the SFX Company, a lesser role; (ii) create a budget for medical and safety
matters; (iii) vet providers; and (iv) contract with, exclusively manage and
supervise the performance of, third parties for the provision of all medical and
safety services.  One or more members of executive level management shall be
designated to the Event and shall perform Advance Work and attend the Event.

 

executive level management is at the Event site.

SFX Companies other than SFX-LIC Operating LLC and SFX-Disco Operating LLC

 

A Repeat Festival that is three (3) days long and where the venue does not have
a medical director.

 

Independent Contractor shall (i) serve as a medical director or, at the election
of the SFX Company, a lesser role; (ii) create a budget for medical and safety
matters; (iii) vet providers; and (iv) contract with, exclusively manage and
supervise the performance of, third parties for the provision of all medical and
safety services.  One or more members of executive level management shall be
designated to the Event and shall perform Advance Work and attend the Event.

 

$13,500 per Event

SFX Companies other than SFX-LIC Operating LLC and SFX-Disco Operating LLC

 

A Repeat Festival that is two (2) days long and where the venue does have a
medical director.

 

Independent Contractor shall (i) serve as a medical director or, at the election
of the SFX Company, a lesser role; (ii) create a budget for medical and safety
matters; (iii) vet providers; and (iv) contract with, exclusively manage and
supervise the performance of, third parties for the provision of all medical and
safety services.  One or more members of executive level management shall be
designated to the Event and shall perform Advance Work and attend the Event.

 

$3,500 per Event

 

13

--------------------------------------------------------------------------------


 

SFX Companies other than SFX-LIC Operating LLC and SFX-Disco Operating LLC

 

A Repeat Festival that is three (3) days long and where the venue does have a
medical director.

 

Independent Contractor shall (i) serve as a medical director or, at the election
of the SFX Company, a lesser role; (ii) create a budget for medical and safety
matters; (iii) vet providers; and (iv) contract with, exclusively manage and
supervise the performance of, third parties for the provision of all medical and
safety services.  One or more members of executive level management shall be
designated to the Event and shall perform Advance Work and attend the Event.

 

$5,000 per Event

 

14

--------------------------------------------------------------------------------


 

EXHIBIT B

 

General Liability

 

Aggregate

 

$

10,000,000

 

Each Occurrence

 

$

10,000,000

 

Products Completed Operations (must be included)

 

$

10,000,000

 

 

Automobile Liability (all owned and non-owned automobiles)

 

Limit of $1,000,000 (If not included on certificate, email or fax a copy of
policy declarations page or Auto ID Card.)

 

Workers’ Compensation

 

Proof of Coverage:

The vendors will maintain Worker’s Compensation Insurance in compliance with
state statutory law during the dates they are on site at the festival.

 

Medical Malpractice

 

Medical Malpractice in the amounts of $1.0 million per patient and $10.0 million
in the aggregate, with defense costs outside of the limit.

 

On-Site Equipment

 

The SFX Companies are not responsible for damage or theft of any equipment on
site during the Event.

 

Description of Operations / Locations / Vehicles / Special Provisions

 

The following information needs to be listed on the certificate:

Name SFX Entertainment, Inc., its subsidiaries and affiliates, and each of the
foregoing parties’ respective officers, directors, members, affiliates, and
employees as additional insureds.

***Your certificate must state that your insurance is primary and
non-contributory.***

 

Certificate Holders

Please send Certificate of Insurance To:

SFX Entertainment, Inc., its subsidiaries and affiliates

902 Broadway, 8th Floor

New York, New York 10010

rjansen@sfxii.com

 

15

--------------------------------------------------------------------------------
